[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                  FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                    ________________________             JUNE 2, 2008
                                                       THOMAS K. KAHN
                          No. 06-14191                     CLERK
                    ________________________

             D. C. Docket No. 04-00574-CV-T-24-MAP

TERMINIX INTERNATIONAL COMPANY, LP,

                                                       Plaintiff-Appellant,

                               versus

PALMER RANCH LIMITED PARTNERSHIP,

                                                      Defendant-Appellee.

                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                  _________________________

                    ________________________

                          No. 06-14190
                   _________________________

             D. C. Docket No. 04-00574-CV-T-24-MAP

IN RE:
               TERMINIX INTERNATIONAL COMPANY, LP,

                                                                                    Petitioner.

                           ------------------------------------
        On Petition for Writ of Mandamus to the United States District Court
                         for the Middle District of Florida
                           -------------------------------------

                                        (June 2, 2008)

Before TJOFLAT and KRAVITCH, Circuit Judges, and MILLS,* District Judge.

PER CURIAM:

       On remand, with our instructions to grant Terminix’s motion to compel

arbitration before it, see Terminix Int’l Co. v. Palmer Ranch Ltd.P’ship, 432 F.3d

1327, 1333 (11th Cir. 2005) (Terminix I), the district court granted Palmer

Ranch’s motion to dismiss Terminix’s motion to compel arbitration for lack of

subject matter jurisdiction. Terminix appeals,1 and we reverse.

       A trial court, upon receiving the mandate of an appellate court, may
       not alter, amend, or examine the mandate, or give any further relief or
       review, but must enter an order in strict compliance with the
       mandate[,] . . . implement[ing] both the letter and the spirit of the

       *
          Honorable Richard Mills, United States District Court Judge for the Central District of
Illinois, sitting by designation.
       1
         Terminix also filed a petition for a writ of mandamus pursuant to 28 U.S.C. § 1651.
We consolidated Terminix’s petition, No. 06-14190, and appeal, No. 06-14191. The petition is
denied as moot.



                                                 2
      mandate, taking into account the appellate court’s opinion and the
      circumstances it embraces. Although the trial court is free to address,
      as a matter of first impression, those issues not disposed of on appeal,
      it is bound to follow the appellate court’s holdings, both expressed
      and implied.

Piambino v. Bailey, 757 F.2d 1112, 1119 (11th Cir. 1985) (en banc) (internal

citations omitted) (emphasis added).

      We are “obligated to inquire into subject-matter jurisdiction sua sponte

whenever it may be lacking.” Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954,

956 (11th Cir. 2005) (internal quotation marks and citation omitted). In Terminix

I, we noted without objection that Terminix had alleged federal subject matter

jurisdiction over its motion to compel arbitration “based on diversity of

citizenship.” Terminix I, 432 F.3d at 1329. We then held that “the decision of the

district court denying Terminix’s motion to compel arbitration and stay the

underlying state-court proceedings is reversed, and the case is remanded with

instructions to grant that motion and stay these proceedings.” Id. at 1333.

      A necessary implication of our opinion in Terminix I, and therefore part of

our mandate, was that we fulfilled our obligation to consider federal subject matter

jurisdiction sua sponte. See Skillern’s Ex’rs v. May’s Ex’rs, 10 U.S. (6 Cranch)

267, 3 L. Ed. 220 (1810) (“It appearing that the merits of this cause had been

finally decided in this court, and that its mandate required only the execution of its

                                          3
decree, it is the opinion of this court that the circuit court is bound to carry that

decree into execution, although the jurisdiction of that court be not alleged in the

pleadings.”) (internal quotation marks omitted). The district court was therefore

bound to deny a challenge to subject matter jurisdiction over an issue we had

expressly addressed, and comply with our mandate to grant Terminix’s motion to

compel arbitration.

      For the foregoing reasons, the order of the district court dismissing

Terminix’s motion to compel arbitration is REVERSED, and the case is

REMANDED with instructions to grant that motion and stay these proceedings.

      SO ORDERED.




                                            4